Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 24, 2021

                                     No. 04-20-00478-CV

                                 CITY OF SAN ANTONIO,
                                        Appellant

                                               v.

 Albert DAVILA, Individually; Madeline Davila, Individually; and Albert Davila as Trustee of
                the Albert Peña Davila and Madeline Davila Living Trust,
                                        Appellees

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI03387
                           Honorable Aaron Haas, Judge Presiding

                                        ORDER

Sitting:      Rebeca C. Martinez, Chief Justice
              Luz Elena D. Chapa, Justice
              Lori I. Valenzuela, Justice

        The City of San Antonio's unopposed motion for extension of time to file a motion for
rehearing and a motion for reconsideration en banc is granted. The deadline to file such motions
is extended to September 20, 2021.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of August, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court